DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-12, 15 and 16 are pending. 
	This application is a 371 filing of PCT/JP19/037448 filed 9/25/2019 which claims priority to foreign application JP 2014-179632 filed 9/26/2018.
Applicant cannot rely upon the foreign priority papers to overcome this rejection because a translation of said papers has not been made of record in accordance with 37 CFR 1.55.  See MPEP § 201.15. A translation of PCT/JP19/037448 is also required to ascertain that the designation that this application is a continuation of JP 2014-179632.

Information Disclosure Statement
Information disclosure statements filed 7/12/2021 and 3/25/2021 have been identified and the documents considered.  
There are three notations on the IDS. First, if the document has been identified and considered, it is initialed. 
Second, a document under Foreign Patent Document has not been considered and has been crossed out as it is not in English nor accompanied by an explanation of the relevance, “as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, unless a complete translation is provided (See MPEP §  609.05).  
Third, for document listed as a Search reports and office actions, these have been considered but have been crossed off of the Form 1449.
Claim Objections
Claims 19, 20, 22 and 23 are objected to because of the following informalities:  for grammatically accuracy, claim 1, line 3 should amend “is” to “comprises” to encompasses the two virus in part (1). As well, each of “vaccinia virus” in parts (1) and (2) should have the article “a”. The claims establish that IL-7 and IL-12 are the abbreviations for interleukin 7 and 12. Hence, it is not necessary to respell out the terms after the first occurrence. 
Appropriate correction is required. 

Claim 12 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 1. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m). The difference between claim 12 and claim 1 is that claim 1 explicitly states that the subject has cancer and that the subject is administered a pharmaceutical composition. As to the former, cancer cannot be treated unless it is present and therefore the subject will inherently have cancer. To the latter, 


Claim 16 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 2. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8, 10, 11, 15 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 refers to a vaccinia virus which “is” (1) vaccinia virus comprising a polynucleotide encoding interleukin-7 (IL-7) and vaccinia virus comprising a polynucleotide encoding interleukin-12 (IL-12); or (2) vaccinia virus comprising a polynucleotide encoding IL-7 and a polynucleotide encoding IL-12. When considering part (1), further reference to “the vaccinia virus” in dependent claims does not make clear if reference is to both or just one of the virus. Hence, the metes and bounds of the claims is unclear. 




Claim Rejections - 35 USC § 112, first paragraph 
The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1-12, 15 and 16 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for a method of treating a lung cancer in a subject comprising the cancer, the method involving (i) intratumoral administration of a vaccinia virus comprising a polynucleotide encoding IL-7 and a polynucleotide encoding IL-12 or a vaccinia virus comprising a polynucleotide encoding IL-7 and a vaccinia virus comprising a polynucleotide encoding IL-12 wherein the coding sequences are operably linked to a promoter wherein the vaccinia virus is deficient in VGF and O1L function and (ii) an immune checkpoint inhibitor, does not reasonably provide enablement for any other embodiment.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims. 
The test of enablement is whether one skilled in the art could make and use the claimed invention from the disclosures in the patent coupled with information known in the art without undue experimentation (United States v. Telectronics, Inc., 8 USPQ2d 1217 (Fed. Cir. 1988)). Whether undue experimentation is required is not based on a single factor but is rather a conclusion reached by weighing many factors (See Ex parte Forman, 230 USPQ 546 (Bd. Pat. App. & Inter, 1986) and In re Wands, 8USPQ2d 1400 (Fed. Cir. 1988); these factors include the following:
Nature of invention.  The claims are drawn to methods of preventing or treating cancer by administration of a vaccinia virus comprising a polynucleotide encoding IL-7 and a polynucleotide encoding IL-12 or a vaccinia virus comprising a polynucleotide encoding IL-7 and a vaccinia virus comprising a polynucleotide encoding IL-12 in combination with an immune checkpoint inhibitor. These steps are based in therapeutic techniques and viral molecular biology. 
Scope of the invention. The scope of the claims is very broad in that the method treats or prevents any cancer in any subject wherein the method only requires administration quite broadly by any means to any subject.  
 Number of working examples and guidance.  There is a single exemplification of the method, Example 1. In this example, LC16mO SCR VGF-SP-IL-12/O1L-SP-IL-7 (integrated vaccinia from WO 2017209053) was tested in syngeneic colon cancer mice models. As results, figure 1 shows that IL7/IL12 VV performed as well as IL7/IL12 with either Anti-PD antibody or anti-CTLA antibody on the administration side. However, on the non-administration side, IL7/IL12 VV did not perform as well as those with the immune checkpoint inhibitor. 
State of the art. The state of the art with regard to use of oncolytic virus is much studied. However, it is wrought with obstacles that have hindered use in humans. First, the method of delivery of polynucleotides is highly unpredictable to date. Gene delivery has been a persistent problem for gene therapy protocols and the route of delivery itself presents an obstacle to be overcome for the application of the vector therapeutically. The art has demonstrated through numerous publications, delivery of nucleic acid vectors in vivo is highly unpredictable for successful human therapy.  At issue in general are organ barriers, failure to persist, side-effects in other organs, T-cell responses, virus neutralizing antibodies, humoral immunity, normal tropism of the vector to other organs and more.  The challenge is to maintain the efficiency of delivery and expression while minimizing any pathogenicity of the virus from which the vector was derived. The inability to develop an adequate means of overcoming obstacles such as humoral; responses and refractory cells limits the successful means by which the nucleic acid can be administered.  Taken together with the large breadth of subjects and conditions treated claimed, in light of the difficulties to overcome even one of these barriers, one could not perform the full breadth of the claims. 
5) Amount of Experimentation Required. The physiological art is recognized as unpredictable. (MPEP 2164.03.) In cases involving predictable factors, such as mechanical or electrical elements, a single embodiment provides broad enablement in the sense that, once imagined, other embodiments can be made without difficulty and their performance characteristics predicted by resort to known scientific laws. In cases involving unpredictable factors, such as most chemical reactions and physiological activity, the scope of enablement obviously varies inversely with the degree of unpredictability of the factors involved.   In this case, the nucleic acid is broadly stated as being administered to anyone (with or without cancer and in the case with cancer, any cancer). The lack of guidance exacerbates the highly unpredictable field of gene therapy and the method of delivery of polynucleotides is highly unpredictable to date. Hence, the skill in the guidance of the art is not sufficient to overcome the obstacles. 
First, the cancer treatments are broad and heterogeneous embracing any type of cancer. However, mechanistically applicants have only demonstrated efficacy against colon cancer. 
The issue of ‘correlation’ is related to the issue of the presence or absence of working examples. ‘Correlation’ as used herein refers to the relationship between in vitro or in vivo animal model assays and a disclosed or a claimed method of use. An in vitro or in vivo animal model example in the specification, in effect, constitutes a ‘working example’ if that example ‘correlates’ with a disclosed or claimed method invention. If there is no correlation, then the examples do not constitute ‘working examples’.

The model system correlates with determining the pharmacokinetics of colon cancer but not for every cancer. 
	Secondly, the mode of administration is an issue with any method of administration to subjects. These claimed methods require that the vaccinia virus kill the cancer cell via IL-7 and IL-12 expression at the tumor. Thus, the virus must be delivered to the cell and the transgene be expressed at the cellular level in the cell.  However, in vivo the ability to get viruses to cells is a large obstacle in the art. There is in short a number of non-enabled embodiments based on delivery of the viral vectors wherein it must reach target cells. 
	Zheng et al teach, 
	Nevertheless, despite extensive research oncolytic virotherapy has shown limited efficacy against sold tumors because of physical barriers, tumor heterogeneity and an immunosuppressive TME. 
	“Despite the potential of OVs, there are still many limitations that should be tackled to improve their efficacy in virotherapy. These include factors such as viral tropism, delivery platforms, viral distribution, dosing strategies, antiviral immunity and oncolysis by the OVs. 
	
The art is clear that such method requires careful consideration of how to deliver virus to the cell to be targeted. In this case simply “administering” the virus to the cells means that the virus must arrive at the cell. A popular mode of administration due to its non-invasive nature is intravenous administration. However, the main issue with intravenous delivery is the inability to reach target tissue without secondary effects in the target location as well as localization in secondary sights or leakiness into off target sites. As well, the immune response is a challenge to overcome. For some of the delivery mechanisms, there is innate and humoral immunity issues. Finally, there are organ barrier issues. The challenge of DNA delivery is to maintain the efficiency of delivery and expression while minimizing any pathogenicity of the virus from which the vector was derived. This is reviewed by Hill and Carlisle, see e.g. abstract.
Despite promising preclinical results, systemic delivery of OV has shown limited success in patients due to a knockdown in infectivity, as a result of rapid immune-mediated neutralization, and poor penetration into tumors.

It is agreed that the art and specification demonstrate that administration by any means to mice will lead to delivery and localization to specific cells. It is apparent that the invention is not meant to be limited to mice. However, this has not been shown for humans. To this end, reliance on in vitro models is not predictive of outcome. 
If reasonably correlated to the particular therapeutic or pharmacological utility, data generated using in vitro assays, or from testing in an animal model or a combination thereof almost invariably will be sufficient to establish therapeutic or pharmacological utility for a compound, composition or process. 

Fumoto provides detailed analysis of routes per target organ. 

    PNG
    media_image1.png
    257
    580
    media_image1.png
    Greyscale

This art known complication has hindered and driven research into means of systemic administration. Attempts at systemic administration have had extremely limited and specific manipulations. But, as a general rule, the method does not work. 
The route of administration affects the efficiency of the viral vectors which is a critical factor here. 
Finally, the vector is simply recited as “vaccinia virus” comprising polynucleotides encoding IL7 and IL12. However, the oncolytic viruses that are disclosed are based in LC16mO and are defective in VGF and O1L and comprise IL-12 and IL-7 wherein the coding sequences are under control of expression control sequences. This alone has been described as successful in mediating the effects of the specification. To this end, the MPEP provides such guidance (emphasis added). If the application as filed does not disclose the complete structure (or acts of a process) of the claimed invention as a whole, determine whether the specification discloses other relevant identifying characteristics sufficient to describe the claimed invention in such full, clear, concise, and exact terms that a skilled artisan would recognize applicant was in possession of the claimed invention. For example, if the art has established a strong correlation between structure and function, one skilled in the art would be able to predict with a reasonable degree of confidence the structure of the claimed invention from a recitation of its function. Thus, the written description requirement may be satisfied through disclosure of function and minimal structure when there is a well-established correlation between structure and function. In contrast, without such a correlation, the capability to recognize or understand the structure from the mere recitation of function and minimal structure is highly unlikely. In this latter case, disclosure of function alone is little more than a wish for possession; it does not satisfy the written description requirement. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406 (written description requirement not satisfied by merely providing "a result that one might achieve if one made that invention"); In re Wilder, 736 F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming a rejection for lack of written description because the specification does "little more than outline goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate"). Compare Fonar, 107 F.3d at 1549, 41 USPQ2d at 1805 (disclosure of software function adequate in that art).  
The physiological art is recognized as unpredictable. (MPEP 2164.03.) In cases involving predictable factors, such as mechanical or electrical elements, a single embodiment provides broad enablement in the sense that, once imagined, other embodiments can be made without difficulty and their performance characteristics predicted by resort to known scientific laws. 
6) Amount of Experimentation Required. The enablement of the instant invention has been assessed in light of the specification and the prior art available at the time of filing. "However, claims reading on significant numbers of inoperative embodiments would render claims non- enabled when the specification does not clearly identify the operative embodiments and undue experimentation is involved in determining those that are operative. Atlas Powder Co. v. E.I. duPont de Nemours & Co., 750 F.2d 1569, 1577, 224 USPQ 409, 414 (Fed. Cir. 1984); In re Cook, 439 F.2d 730, 735, 169 USPQ 298,302 (CCPA 1971). (see MPEP 2164.08(b).  
		 The amount of guidance needed to enable the invention is related to the amount of knowledge in the art as well as the predictability in the art. The more that is known in the prior art about the nature of the invention, how to make and how to use the invention, and the more predictable the art is, the less information needs to be explicitly stated in the specification. In contrast, if little is known in the prior art about the nature of the invention and the art is unpredictable, the specification would need more detail as how to make and use the invention in order for it to be enabling. In this case, the art is immature and more generically the physiological arts are recognized as unpredictable (see MPEP 2164.03).  In this case, applicants propose a large genus of patients to receive vaccinia virus wherein the mode of treatment is not specified and the target treatments are unpredictable. Applicants have presented results in a single limited animal models which does not represent the larger genus.
		Applicant's hypothesis, shows that one of skill in the art at the time the invention was made would have had no basis to reasonably predict or conclude that the claimed invention would succeed. There is no evidence that the specification offers a solution to the problem set forth in the specification. Though not controlling, the lack of working examples, is, nevertheless, a factor to be considered in a case involving both physiological activity and an undeveloped art. When a patent applicant chooses to forego exemplification and bases utility on broad terminology and general allegations, he runs the risk that unless one with ordinary skill in the art would accept the allegations as obviously valid and correct, the PTO may, properly, ask for evidence to substantiate them. Ex parte Sudilovsky, 21 USPQ2d 1702, 1705 (BPAI 1991); In re Novak, 134 USPA 335 (CCPA 1962); In re Fouche, 169 USPQ 429 (CCPA 1971)    
Given the lack of guidance in the specification, the large and breadth of the claims and the highly unpredictable nature of the art, it is concluded that a person of skill in the art would have had to conduct undue experimentation in order to practice the claimed.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 17-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kim et al (WO 2018195552; see entire document) or Sobol et al (WO 2018111902; see entire document) in view of Nako et al (WO 2017209053; see entire document). 
Kim et al teach a pharmaceutical composition with an oncolytic vaccinia virus that is administered with an immune checkpoint inhibitor (see e.g. abstract). The effect of the two s synergistic effects (see e.g. ¶0006). The immune checkpoint inhibitors include anti-CTLA-4 or anti-PD-1 for example (see e.g. 0010). A number of cancers are treated (see e.g. ¶0013). A number of transgenes are considered such as IL-12 or IL-7. 
Similarly, Sobol et al teach such a method (0019, 0029, however the immune checkpoint inhibitor can be administered before or after (see e.g. ¶0022). 
Nakao et al teach an oncolytic virus with effects on cancer that demonstrates that use of both IL-12 and IL-7 are effective at treating cancer wherein the VV is LC16mO with a deletion in SCR and in VGF and O1L (see e.g. abstract). The effect is effective when compared to each individually (see Table 4 for example). 
Based on such teachings, it would have prima facie been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the step of combining an immune checkpoint inhibitor with the VV of Nakao et al. Such a modification would have resulted in a method encompassed by the claimed invention. As noted above: 1) VV with a checkpoint inhibitor provides a more effective method of oncolysis as shown by Sobol et al and Kim et al; 2) Nakao et al teach LC16mO with modifications in VGF and O1L is effective with both IL-12 and IL-7 as transgenes. Thus, a person of ordinary skill in the art, absent evidence to the contrary, would have reasonably expected that the combined therapy with IL-12 and IL-7 and checkpoint inhibitors would allow proper cancer therapy.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA MARVICH whose telephone number is (571)272-0774.  The examiner can normally be reached on 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIA MARVICH/Primary Examiner, Art Unit 1633